DETAILED ACTION
Claims 2-4, 6-7, 9-11, 13-14, 16-17, and 19-20 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to claims 2-4, 6-7, 9-11, 13-14, 16-17, and 19-20 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(b) directed to claims 2-7, 9-14, and 16-20 in the previous Office Action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hou et al. (US 2016/0364272 A1; hereinafter Hou) discloses sorting priorities of applications for preloading and executing the applications during a screen-off state (see e.g. Hou, paragraph 104). However, Hou does not explicitly disclose sorting an execution priority of an application in response to transitioning to a low power mode while maintaining the application in the foreground.
Forutanpour et al. (US 2016/0240154 A1; hereinafter Forutanpour) discloses arranging which application’s content is displayed on a display of a display device when the display device is in a low power state (see e.g. Forutanpour, paragraphs 60, 101). However, Forutanpour does not explicitly disclose increasing an execution priority for an application in the front-most state in response to transitioning to the low power mode and while maintaining the application in the front-most state.
Kim et al. (US 9,690,621 B2; hereinafter Kim) discloses changing execution priority of an application that transitions to background in response to another application transitioning into the foreground of a display (see e.g. Kim, Fig. 10). However, Kim does not explicitly disclose increasing the execution priority for the application while the application is in the foreground in response to transitioning into a low power mode.
Lippett (US 2007/0220294 A1) discloses increasing executing priorities of executable transactions when a power saving mode is initiated (see e.g. Lippett, claim 5). However, Lippett does not explicitly disclose maintaining these transactions in the front-most state before and/or after the power saving mode is initiated.

Consequently, claims 1, 8, and 15 are allowed. Claims 2-7, 9-14, and 16-20 are also allowed due to their dependency on allowable independent claims 1, 8, and 15
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/UMUT ONAT/Primary Examiner, Art Unit 2194